EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In accordance with MPEP 821.02, This application is in condition for allowance except for the presence of claims 11, 12 and 14 – 20 directed to inventions non-elected without traverse.  Accordingly, claims 11, 12 and 14 – 20 been cancelled.

The application has been amended as follows: 

Claim 11: {Cancelled}
This claim has been cancelled.

Claim 12: {Cancelled}
This claim has been cancelled.

Claim 14: {Cancelled}
This claim has been cancelled.

Claim 15: {Cancelled}
This claim has been cancelled.


This claim has been cancelled.

Claim 17: {Cancelled}
This claim has been cancelled.

Claim 18: {Cancelled}
This claim has been cancelled.

Claim 19: {Cancelled}
This claim has been cancelled.

Claim 20: {Cancelled}
This claim has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art does not make obvious the limitations “wherein the inlet opening is a first inlet opening that is configured to draw the air laterally from a first side of the heat exchanger assembly, the air intake duct having a second inlet opening that is configured to draw the air laterally from a second side of the heat exchanger assembly; wherein the duct wall has a first segment and a second segment, the first segment .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746